NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HALEY DARIA,                                    No. 18-15699

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05453-WHA

 v.
                                                MEMORANDUM*
SAPIENT, INC., AKA Level Studios, LLC,
DE #2273938 as successor to WA
Associates, LLC [successor to Level
Studios, Inc.] & successor to LVL Sunset
LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                    William Alsup, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Haley Daria appeals pro se from the district court’s judgment dismissing her

action alleging claims arising out of settlement agreements she signed with



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for lack of subject matter jurisdiction. Ass’n of Am. Med. Colls. v.

United States, 217 F.3d 770, 778 (9th Cir. 2000). We affirm.

      The district court properly dismissed Daria’s action for lack of subject

matter jurisdiction because Daria failed to allege facts sufficient to show that her

claims arose under federal law. See 28 U.S.C. § 1331; Proctor v. Vishay

Intertechnology Inc., 584 F.3d 1208, 1219 (9th Cir. 2009) (“A case ‘arises under’

federal law within the meaning of § 1331 . . . if a well-pleaded complaint

establishes either that federal law creates the cause of action or that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal

law.” (citation and internal quotation marks omitted)); Republican Party of Guam

v. Gutierrez, 277 F.3d 1086, 1089 (9th Cir. 2002) (“Federal jurisdiction exists only

when a federal question is presented on the face of plaintiff’s properly pleaded

complaint.” (internal citation and quotation marks omitted)).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and explaining that dismissal without leave to amend is proper when amendment

would be futile).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                     18-15699
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Daria’s motions to supplement the record (Docket Entry Nos. 37, 38) are

denied. Daria’s motion to recuse the Honorable Mary M. Schroeder (Docket Entry

No. 66) is denied. Daria’s request for judicial notice (Docket Entry No. 68) is

denied.

      AFFIRMED.




                                          3                                       18-15699